DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.

Response to Amendment
Receipt is acknowledged of the amendment filed 10/7/2021. Claims 1 and 11 have been amended. No claimed have been added or canceled. Claims 1-20 are pending and an action is as follows.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner et al. WO 2004/010774, in view of Leabman US 2006/0030279 and Daum US 2005/0277385 (hereinafter Daum).

Regarding claim 1, Gardner teaches a system [Gardner, Fig. 2], comprising: 
an apparatus [Gardner, Fig. 2, Electronic device 2], the apparatus comprising: 
a wireless transceiver [Gardner, Fig. 2, Elements 22 & 23 (radio transmitter and radio receiver respectively which are collectively referred to as the transceiver)] having an active mode in which power is consumed [Gardner, Fig. 3, Step 308, Col. 8, Lines 5-15, Line (transmitter having an "on" state)], and a sleep mode in which power is conserved [Gardner, Fig. 3, Step 310, Col. 8, Lines 17-29 ("sleep" state or turn "off" of transmitter)]; 
a timer operatively coupled to the wireless transceiver used to indicate when to switch from sleep mode to active mode based on time slot information [Gardner, Fig. 3, Col. 7, Lines 16- Col. 8, Line 23 (the timer is used to send interrupts to wake up"/"turn on" the transmitter based on the next transmission time, which is interpreted as time slot information.)]; and 

	Leabman teaches wherein the processing circuitry is arranged to tune the wireless transceiver to a first channel during a first active mode [Leadman, Figure 6A, Step 604] and to increase a channel number to a second channel, and tune the wireless transceiver to the second channel during a second active mode [Leadman, Fig. 6A.  Step 606], wherein the wireless transceiver transmits identity information associated with the apparatus on one or more of the first channel and second channel [Leabman, Figs. 3A, 4A and 6A, ¶10-¶11]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gardner indicating a system and method for wirelessly operating a transceiver 
However, Daum teaches wherein the device may listen for a beacon transmission on the first channel during the first active mode, and response to an absence of the beacon transmission on the first channel, increase the channel to a second channel (wherein the device of Daum is able to detect when a period of time has passed without reception of a beacon transmission, and in response adjust the current channel to a second channel [Daum, ¶27]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gardner and Leabman indicating that the transceiver may instructed to tune to a second channel increasing the channel number to a second channel and operate to transmit  identity information on the second channel with the teachings of Daum, indicating that the transceiver may, in response to an absence of beacon reception on a channel during an active period, adjust the channel by increasing the channel to a second channel. The benefiting result would have been the ability to not only take advantage of frequency diversity to mitigate the negative impacts of interference and improve communication robustness with access to more channels, but also increase the responsiveness of the system by using the absence of input as a stimuli to attempt reception improvement strategies.



Regarding claim 4, Gardner, in view of Leabman and Daum teaches the system of claim 1, wherein the apparatus has a known physical location that is a fixed physical location [Gardner, Fig. 1, Col. 3, Lines 14-29 & Col. 4, Lines 10-16 (devices may be associated with a fixed location Col. 3, Lines 14-29 & Col. 4, Lines 10-16 (such as fixed to an entrance of a facility 4 or farm building 6 in Fig. 1))]. 

Regarding claim 5, Gardner, in view of Leabman and Daum teaches the system of claim 1, wherein the identity information associated with the apparatus identifies the apparatus [Gardner, Fig. 3, Step 309 and Col. 7, Lines 26 - Col. 8, Line 2 & Col. 21, Lines 9-16]. 

Regarding claim 10, Gardner, in view of Leabman and Daum teaches the system of claim 1, wherein the apparatus enables a user to access at least one of an application, an asset, and a service when the apparatus and a device are within proximity of one another [Gardner, Figure 1, Col. 21, Lines 9-16 and Col. 22, Lines 4-10 The user may utilize the device to access an asset and a service which is represented by the list of all identifiers of the other devices that have come into communications range/proximity of the reader.] 

Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner, in view of Leabman and Daum as applied to claim 2 respectively above, and further in view of (Hitt US 2004/0090345 hereinafter Hitt).

Regarding claim 2, Gardner teaches the system of claim 1, wherein the transmitter transmits according to timeslot information [Gardner, Fig. 3, Col. 7, Lines 16- Col. 8, Line 23 (the timer is used to send interrupts to wake up"/"turn on" the transmitter based on the next transmission time, which is interpreted as time slot information)], but it does not teach wherein the time slot information is received wirelessly by the apparatus. 
	However, Hitt teaches wherein the time slot information is received wirelessly by the apparatus [Hitt, ¶27 (the receiver wireless node schedules the time slot for the next transmission by sending an acknowledgement message from the receiver wireless node to the sender wireless node including a time slot for the next scheduled transmission.)]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gardner, in view of Leabman and Daum claiming a system for wirelessly operating a transceiver in an active mode in which power is consumed to transmit information to another device with the teachings of Hitt, indicating that the transceiver may be utilized to communicate to receive timeslot information to be used for tuning to another channel for transmitting identity information. The benefiting result would have been the ability to take advantage increased synchronization to improve communication efficiency and reduce unwanted communication failures due to collisions or out-of-synch receiver/transmitter pairs.  

Regarding claim 9, Gardner teaches the system of claim 2, wherein a location of a device is based on determining that the device is within a wireless coverage range of the apparatus [(In Gardner, Col. 21, Lines 9-16 and Col. 22, Lines 4-10 the reader may generate a list of identifiers of device by collecting the unique identifiers of all the devices within its communication range.  This reader is a device which has location as set forth in Gardner Col. 3, Lines 14-29 & Col. 4, Lines 10-16 wherein the . 

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner, in view Leabman as applied to claim 1 above, and further in view of Cao et al US Patent No. 6,446,004 (hereinafter Cao).

Regarding claim 6, Gardner, in view of Leabman and Daum teaches the system of claim 1, wherein the apparatus wirelessly transmits data that completes a purchase transaction [Cao, Column 9, Lines 53-56 (The user transmits from the user computer device 200 a user request to complete the purchase transaction, such as the purchasing of tickets, based on location, proximity, etc.)]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gardner, in view of Leabman, indicating a system and method for wirelessly operating a transceiver in an active mode in which power is consumed to transmit information to another device with the teachings of Cao, indicating that the transceiver may be utilized to communicate to facilitate a purchase transaction. The benefiting result would have been the ability to take reduce the time needed and human interaction required to conduct a purchase.

Regarding claim 7, Gardner, in view of Leabman and Daum teaches the system of claim 1, while Cao further teaches comprising a server configured to receive data from a device when in proximity to the apparatus [Cao, Column 11, Lines 60+ (the server requests the user's current location (data) from the user's computing device 200]. 


Regarding claim 8, Gardner, in view of Leabman, Daum and Cao teaches the system of claim 7, wherein the server is further configured to track a location of the device [Cao Column 11, Lines 60+ (the server requests the user's current location (data) from the user's computing device 200].
Similar motivation to combine the prior art used to reject claim 7 is applied to the rejection of claim 8. 

Claims 11, 12-15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner, in view of Leabman, Daum and Takamiya US 2005/0137827 (hereinafter Taka).

Regarding claim 11, Gardner teaches a method comprising: 
switching a wireless transceiver of a device from a sleep mode in which power is conserved to an active mode in which power is consumed [Gardner, Fig. 3, Step 308, Col. 8, Lines 5-15, Line (transmitter having an "on" state)] responsive to an expiration of a timer, the timer indicating when to switch from sleep mode to active mode [Gardner, Fig. 3, Col. 7, Lines 16-24 & Col. 8, Lines 4-15 (The timer interrupt is received from the timer at the end of its duration to switch the radio transmitter to a woken status from a sleep status)] based on time slot information [Gardner, Fig. 3, Col. 7, Lines 16- Col. 8, Line 23 (the timer is used to send interrupts to wake up"/"turn on" the transmitter based on the next 
 	However, Leabman teaches tuning the wireless transceiver to a first channel during a first active mode [Leadman, Figure 6A, Step 604]; increasing a channel number to a second channel and subsequent to increasing the channel number to the second channel, tuning the wireless transceiver to the second channel [Leabman, Fig. 3A-3B f2 is the second channel when the frequency is increased from the first channel f1 and also see Fig. 6A.  Step 606]; and transmitting the identity information associated with the device on the second channel during a second active mode [Leabman, Figs. 3A, 4A and 6A, ¶10-¶11]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gardner indicating a system and method for wirelessly operating a transceiver in an active mode in which power is consumed to transmit information to another device with the teachings of Leabman, indicating that the transceiver may instructed to tune to a second channel increasing the channel number to a second channel and operate to transmit  identity information on the second channel.  The benefiting result would have been the ability to take advantage of frequency diversity to mitigate the negative impacts of interference and improve communication robustness with access to more channels, but it does not teach wherein device is to perform channel adjustments in response to the absence of reception of a beacon transmission on the current channel while listening for the beacon in an active mode.  

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gardner and Leabman indicating that the transceiver may instructed to tune to a second channel increasing the channel number to a second channel and operate to transmit  identity information on the second channel with the teachings of Daum, indicating that the transceiver may, in response to an absence of beacon reception on a channel during an active period, adjust the channel by increasing the channel to a second channel. The benefiting result would have been the ability to not only take advantage of frequency diversity to mitigate the negative impacts of interference and improve communication robustness with access to more channels, but also increase the responsiveness of the system by using the absence of input as a stimuli to attempt reception improvement strategies, but it does not teach transmitting the identity information associated with the device in response to receiving a beacon on the channel.
	Taka teaches wherein the devices 31 may be operating on their respective channels and receive a transmitted beacon signal. In response to receiving the beacon signal on the channel, the device sends its device ID over the channel [Taka, Figure 1, ACK+ID, ¶43].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gardner, in view of Leabman and Daum indicating that the transceiver may instructed to tune to a second channel increasing the channel number to a second channel and operate to transmit identity information on the second channel with the teachings of Taka, indicating that the device may also transmit the identity information in response to receiving a beacon. The benefiting 

Regarding claim 13, the combination of Gardner, in view of Leabman, Daum and Taka teaches the method of claim 11, wherein the device has a known physical location [Gardner, Fig. 1, Col. 3, Lines 14-29 & Col. 4, Lines 10-16 (devices may be associated with a known location (such as fixed to a ramp of a truck 5, or fixed to an entrance of a facility 4 or farm building 6 in Fig. 1))]. 

Regarding claim 14, Gardner, in view of Leabman, Daum and Taka teaches the method of claim 11, wherein the device has a known physical location that is a fixed physical location [Gardner, Fig. 1, Col. 3, Lines 14-29 & Col. 4, Lines 10-16 (devices may be associated with a fixed location Col. 3, Lines 14-29 & Col. 4, Lines 10-16 (such as fixed to an entrance of a facility 4 or farm building 6 in Fig. 1))]. 

Regarding claim 15, Gardner, in view of Leabman, Daum and Taka teaches the method of claim 11, wherein the identity information identifies the device [Gardner, Fig. 3, Step 309 and Col. 7, Lines 26 - Col. 8, Line 2 & Col. 21, Lines 9-16].

Regarding claim 20, Gardner, in view of Leabman, Daum and Taka teaches the method of claim 11, further comprises accessing at least one of an application, an asset, and a service when the device and another device are within proximity of one another [Gardner, Figure 1, Col. 21, Lines 9-16 and Col. 22, Lines 4-10 The user may utilize the device to access an asset and a service which is represented by 

Claims 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner, in view of Leabman, Daum and Taka as applied to claim 12 respectively above, and further in view of (Hitt US 2004/0090345 hereinafter Hitt).

Regarding claim 12, Gardner, in view of Leabman and Daum and Taka teaches the method of claim 11, wherein the transmitter transmits according to timeslot information [Gardner, Fig. 3, Col. 7, Lines 16- Col. 8, Line 23 (the timer is used to send interrupts to wake up"/"turn on" the transmitter based on the next transmission time, which is interpreted as time slot information)], but it does not teach wherein the time slot information is received wirelessly by the apparatus. 
	However, Hitt teaches wherein the time slot information is received wirelessly by the apparatus [Hitt, ¶27 (the receiver wireless node schedules the time slot for the next transmission by sending an acknowledgement message from the receiver wireless node to the sender wireless node including a time slot for the next scheduled transmission.)]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gardner, in view of Leabman, Daum and Taka claiming a system for wirelessly operating a transceiver in an active mode in which power is consumed to transmit information to another device with the teachings of Hitt, indicating that the transceiver may be utilized to communicate to receive timeslot information to be used for tuning to another channel for transmitting identity information. The benefiting result would have been the ability to take advantage increased synchronization to improve communication efficiency and reduce unwanted communication failures due to collisions or out-of-synch receiver/transmitter pairs.  
.

Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner, in view Leabman, Daum and Taka as applied to claim 11 above, and further in view of Cao et al US Patent No. 6,446,004 (hereinafter Cao).

Regarding claim 16, Gardner, in view of Leabman, Daum and Taka teaches the method of claim 11, wherein the device wirelessly transmits data that completes a purchase transaction [Cao, Column 9, Lines 53-56 (The user transmits from the user computer device 200 a user request to complete the purchase transaction, such as the purchasing of tickets, based on location, proximity, etc.)]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gardner, in view of Leabman, Daum and Taka indicating a system and method for wirelessly operating a transceiver in an active mode in which power is consumed to transmit information to another device with the teachings of Cao, indicating that the transceiver may be utilized to communicate to facilitate a purchase transaction. The benefiting result would have been the ability to take reduce the time needed and human interaction required to conduct a purchase.

Regarding claim 17, Gardner, in view of Leabman, Daum and Taka teaches the method of claim 11, further comprising receiving data, at a server, from another device when the another device is in proximity to the device [Cao, Column 11, Lines 60+ (the server requests the user's current location (data) from the user's computing device 200]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gardner, in view of Leabman and Daum and Taka, indicating a system and method for wirelessly operating a transceiver in an active mode in which power is consumed to transmit information to another device with the teachings of Cao, indicating that the transceiver may be utilized to communicate data when in proximity to another device and access location information from the device. The benefiting result would have been the ability to take advantage of the reduction of transmission power needed to communicate wirelessly at close range.  

Regarding claim 18, Gardner, in view Leabman, Daum, Taka and Cao teaches the method of claim 17, further comprising tracking a location of another device [Cao Column 11, Lines 60+ (the server requests the user's current location (data) from the user's computing device 200].
Similar motivation to combine the prior art used to reject claim 17 is applied to the rejection of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467